Title: John Adams to Daniel Crommelin & Sons, 26 March 1784
From: Adams, John
To: Daniel Crommelin & Sons


        
          Gentlemen
          The Hague March 26th: 1784.
        
        I have receiv’d the Letter you did me, the Honour to write me, on the twenty fourth of this month, and upon looking into the Treaty, I suspect you have not a right Copy. It is the 27th: Article, which relates to the subject of shipping sailors, and not the 28th as you suppose. And upon reading over attentively the 27th: Article, I am afraid of doing mischief if I were, to intermeddle, or move any question, concerning it untill I know that a Construction shall be put upon it, different from the true one. There can be no doubt, that orders have been long since given to all subordinate officers, to see that the Treaty is not violated.
        With great Esteem &c.
      